Case 2:17-cr-00007-JRS-CMM Document 72 Filed 06/29/20 Page 1 of 8 PageID #: 700




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 UNITED STATES OF AMERICA,                            )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )     No. 2:17-cr-00007-JRS-CMM
                                                      )
 SHARI EGEBRECHT,                                     ) -01
                                                      )
                               Defendant.             )


             ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

        Pending before the Court is Shari Egebrecht's renewed Motion for Order of Compassionate

 Release Reducing Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), dkt. [68], filed pursuant to

 § 603 of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239 (2018). Ms.

 Egebrecht seeks immediate release and the reduction of her sentence to time served.

        Ms. Egebrecht, by counsel, filed her motion on May 29, 2020. Dkt. 68. The Government

 has opposed the motion, dkt. 70, and on June 12, 2020, Ms. Egebrecht replied, dkt. 71. The motion

 for compassionate release is ripe for the Court's consideration.

        Because Ms. Egebrecht waived her right to file a motion under § 3582, her motion is

 DENIED.

                                                 I.
                                            BACKGROUND

        In 2015, Ms. Egebrecht used a false social security number to apply for a job as the

 accountant and controller for Sullivan Automotive Group ("Sullivan Automotive") and Bradley

 Bourbonnais Auto Group ("Bradley Bourbonnais"). By using a false social security number, Ms.

 Egebrecht was able to conceal the fact that she was a convicted felon who was on parole in Illinois


                                                  1
Case 2:17-cr-00007-JRS-CMM Document 72 Filed 06/29/20 Page 2 of 8 PageID #: 701




 for 2 counts of theft over $10,000.

        Ms. Egebrecht was hired in July 2015 and split her time between Sullivan Automotive in

 Sullivan, Indiana and Bradley Bourbonnais in Bourbonnais, Illinois.

        In September 2015 – approximately 2 months after she was hired – Ms. Egebrecht opened

 an unauthorized corporate American Express credit card through Sullivan Automotive. She used

 the American Express card to make numerous personal purchases between September 2015 and

 October 2016. To conceal the existence of the American Express card, Ms. Egebrecht had the

 American Express statements mailed to her home. Ms. Egebrecht, however, used Sullivan

 Automotive's BMO Harris bank account, which she had access to by virtue of her position, to make

 payments on the American Express card.

        Ms. Egebrecht resigned her employment in April 2016, and Sullivan Automotive and

 Bradley Bourbonnias hired Angela Eaton as her replacement. In May 2016, Ms. Egebrecht was

 re-hired as a "non-employee consultant" to train Ms. Eaton.

        On July 6, 2016, Ms. Egebrecht offered to take $5,800.19 in cash from Sullivan

 Automotive and deposit it at the bank. When Ms. Egebrecht returned from the bank, she did not

 have a deposit slip.

        The next morning, Ms. Eaton checked the bank account and noticed that there were no

 deposits from Sullivan Automotive on July 6, 2016. When the bank opened at 9:00 a.m., Ms. Eaton

 called the bank manager who confirmed that no deposit had been made on behalf of Sullivan

 Automotive on July 6. Ms. Eaton then informed the General Manager of Sullivan Automotive

 about the missing money. The General Manager informed the owner, who contacted Ms.

 Egebrecht, ordered her to return the missing cash and her keys, and terminated her consulting

 agreement.



                                                2
Case 2:17-cr-00007-JRS-CMM Document 72 Filed 06/29/20 Page 3 of 8 PageID #: 702




        Ms. Eaton and the General Manager later discovered that between September 2015 and

 October 2016, Ms. Egebrecht used the unauthorized American Express card to purchase more than

 $149,000 in personal goods and services including clothing, furniture, exercise equipment,

 electronics, online gaming fees, and legal fees.

        Ms. Egebrecht was indicted in April 2017, and pled guilty to one count of wire fraud, in

 violation of 18 U.S.C. § 1343, in October 2019. She was sentenced on October 3, 2019, to 30

 months of imprisonment, followed by 3 years of supervised release, and was ordered to pay

 $149,745.64 in restitution. Dkt. 51. Judgment was entered October 6, 2019. Dkt. 52. Ms. Egebrecht

 was permitted to self-report to the Bureau of Prisons and she began serving her sentence at Federal

 Medical Center Carswell ("FMC Carswell") on November 21, 2019. Dkt. 70-1. Her full-term

 release date is May 19, 2022, and her projected statutory release date with good conduct time

 ("GCT") is January 5, 2022. Id.

                                                 II.
                                             DISCUSSION

        Ms. Egebrecht seeks compassionate release under § 603 of the First Step Act. As relevant

 here, § 603 amended 18 U.S.C. § 3582(c)(1)(A) to allow inmates to bring motions for sentence

 reduction based on "extraordinary and compelling reasons" directly with courts. See 132 Stat. at

 5239. Before the First Step Act was enacted on December 21, 2018, only the Bureau of Prisons

 could bring such a motion. Ms. Egebrecht argues that her medical conditions present extraordinary

 and compelling reasons to grant her motion for compassionate release. The Government opposes

 her motion on three grounds: 1) she waived her right to bring a § 3582 motion; 2) she has not

 established extraordinary and compelling reasons to reduce her sentence; and 3) the § 3553(a)

 factors counsel against a reduction.




                                                    3
Case 2:17-cr-00007-JRS-CMM Document 72 Filed 06/29/20 Page 4 of 8 PageID #: 703




        The Court notes that as of June 25, 2020, FMC Carswell has reported two inmate cases of

 COVID-19. One inmate died and one inmate recovered. There are currently no active inmate cases.

 See https://www.bop.gov/coronavirus. Fortunately, it is not a hotspot for COVID-19.

        Ms. Egebrecht argues that she has already spent over a year in prison. Dkt. 68 at 18. At the

 time she filed the instant motion she had, in fact, served only six months of her sentence. She

 further argues that she has asthma, chronic obstructive pulmonary disease ("COPD"), diabetes,

 hypertension, and heart failure, which are particularly concerning when it comes to COVID-19.

 She alleges that she will have to have heart surgery upon her release, but she has not directed the

 Court to any medical records supporting that assertion. Medical records do indicate that she is

 currently receiving treatment for: mental health disorders; arthritis including spondylosis (arthritis

 of the spine); asthma; bradycardia (low heart rate); hyperlipidemia (high cholesterol); hypertension

 (high blood pressure); gastro-esophageal reflux disease; and unspecified chest pain. Dkt. 70-2 at 4-

 5.

        The Court turns to the Government's defense of waiver because it is dispositive. Ms.

 Egebrecht signed a plea agreement on April 9, 2019. Dkt. 40. The petition to enter a plea of guilty

 was filed on April 16, 2019. Id. As noted above, the plea was accepted, and Ms. Egebrecht was

 sentenced on October 3, 2019. Dkt. 51. As part of that plea agreement, Ms. Egebrecht waived

 various rights. Paragraph 23 of the plea agreement provides as follows:

        23. Later Legal Challenges: Additionally, the Defendant expressly agrees not to
        contest, or seek to modify, the Defendant's conviction or sentence or the manner in
        which either was determined in any later legal proceeding, including but not limited
        to, an action brought under l8 U.S.C. § 3582 or 28 U.S.C. § 2255. As concerns this
        Section 3582 waiver, should the United States Sentencing Commission and/or
        Congress in the future amend the Sentencing Guidelines to lower the guideline
        range that pertains to the Defendant's offense and explicitly makes such an
        amendment retroactive, the Government agrees that it will not argue that this waiver
        bars the Defendant from filing a motion with the district court pursuant to l8 U.S.C.
        § 3582(c)(2) based on that retroactive Guidelines amendment. However, if the

                                                   4
Case 2:17-cr-00007-JRS-CMM Document 72 Filed 06/29/20 Page 5 of 8 PageID #: 704




         Defendant files such a motion, the Government may oppose the motion on any
         other grounds. Furthermore, should the Defendant seek to appeal an adverse ruling
         of the district court on such a motion, the Government may claim that this waiver
         bars such an appeal. As concerns the Section 2255 waiver, the waiver does not
         prevent claims, either on direct or collateral review, that the Defendant received
         ineffective assistance of counsel.

 Dkt. 40.

         "When       the    defendant      pursuant       to   the plea agreement       has knowingly and

 voluntarily waived his appellate rights, and the terms of that waiver are express and unambiguous,

 we will enforce those terms." United States v. Smith, 759 F.3d 702, 706 (7th Cir. 2014). The same

 rule applies to waivers of the right to file a motion for sentence reduction. See United States v.

 Soto-Ozuna, 681 F. App'x 527, 528 (7th Cir. 2017) (holding that motion for sentence reduction

 under 18 U.S.C. § 3582(c)(2) was barred by plea waiver agreeing not to "seek to modify his

 sentence . . . in any type of proceeding."). Plea waivers are upheld and enforced with limited

 exceptions in cases in which (1) "the plea agreement was involuntary," (2) "the district court relied

 on a constitutionally impermissible factor (such as race)," (3) "the sentence exceeded the statutory

 maximum," or (4) the defendant claims ineffective assistance of counsel in relation to the

 negotiation of the plea agreement. Keller v. United States, 657 F.3d 675, 681 (7th Cir. 2011)

 (internal quotation marks and quoted authority omitted); Gaylord v. United States, 829 F.3d 500,

 505 (7th Cir. 2016).

         Here, the express terms of the plea waiver forbid Ms. Egebrecht from doing what she seeks

 to do with her motion for compassionate release—that is, seeking to modify her sentence "in any

 later legal proceeding, including but not limited to, an action brought under l8 U.S.C. § 3582." 1


 1
   A motion for compassionate release under § 603 of the First Step Act is a motion under 18 U.S.C.
 § 3582(c)(1)(A). In United States v. Sutton, the Seventh Circuit held that the First Step Act and not Section
 3582(c)(1)(B) is the “vehicle” through which a defendant seeks relief. Sutton, No. 19-2009, 2020 WL
 3428076, at *4 (7th Cir. June 23, 2020). But that holding is limited to motions seeking relief under § 404(b)
 of the First Step Act. Sutton, 2020 WL 3428076, at *4 ("Critically, and unlike the other two exceptions to
                                                      5
Case 2:17-cr-00007-JRS-CMM Document 72 Filed 06/29/20 Page 6 of 8 PageID #: 705




 Some courts have refused to enforce plea waivers where the defendant was sentenced years before

 the First Step Act was passed on December 21, 2018, thereby making it impossible for the

 defendant to "knowingly" waive any claim under the Act. See, e.g., United States v. Ellerby, No.

 CR CCB-07-064, 2020 WL 2395619, at *2 (D. Md. May 12, 2020) (defendant who pled guilty in

 2016 could not have waived his right to bring a motion under the First Step Act); United States v.

 Burrill, No. 17-CR-00491-RS-1, 2020 WL 1846788, at *2 (N.D. Cal. Apr. 10, 2020) (movant for

 compassionate release who waived his right to seek relief § 3582 in 2017 was not barred). But this

 is not such a case because Ms. Egebrecht signed her plea waiver in April 2019—a few months

 after the First Step Act was enacted. This is also not a case in which the plea agreement precluded

 only "collateral attacks" against the defendant's sentence without any mention of § 3582. See

 United States v. Chavez-Salais, 337 F.3d 1170, 1172 (10th Cir. 2003) (plea agreement did not bar

 a motion to reduce sentence under § 3582 where it only referenced "collateral attacks").

        Ms. Egebrecht argues in her reply that she did not knowingly waive her right to seek a

 reduction in sentence under § 3582 "as it is presently construed due to her rights which were only

 recently expanded by the First Step Act and the unforeseen and extraordinary COVID-19

 pandemic…." Dkt. 71. But the portions of the First Step Act that amended § 3582 and allowed

 defendants to bring motions for compassionate release directly with the district court were in effect

 as of December 21, 2018, a few months before she entered into the plea agreement. The plea

 agreement specifically bars actions brought under § 3582. The plea agreement further

 acknowledges that if Congress lowered the applicable guideline range and made it retroactive, the

 Government would not argue that the § 3582 waiver bars a motion brought based on the retroactive


 § 3582(c), subsection (c)(1)(B) does not even refer to who can move for modification or how." (emphasis
 added)). Regardless, Ms. Egebrecht's plea waiver prohibited her from seeking to modify her sentence in
 "any later legal proceeding," which plainly encompasses her motion for compassionate release.


                                                   6
Case 2:17-cr-00007-JRS-CMM Document 72 Filed 06/29/20 Page 7 of 8 PageID #: 706




 guideline amendment. This exception to one type of § 3582 motion did not include motions for

 compassionate release even though at the time of the plea, § 3582 was a vehicle for compassionate

 release. Ms. Egebrecht has not cited any authority holding that a waiver of a right is not knowing

 and voluntary simply because the right is a relatively new one.

        And, contrary to Ms. Egebrecht's suggestion, there is no generalized rule that "unforeseen

 events" render a plea waiver invalid. Instead, the Seventh Circuit has enforced plea waivers even

 when significant unforeseen events occur after the plea waiver was signed. For example, in United

 States v. Bownes, 405 F.3d 634 (7th Cir. 2005), the defendant signed an appeal waiver. After he

 was sentenced, the Supreme Court decided United States v. Booker, 543 U.S. 220 (2005). The

 defendant filed a direct appeal and argued that his appeal waiver was not knowing and intelligent

 because he could not have anticipated Booker and Booker effected a "sea change" in the law. The

 Seventh Circuit rejected this argument and enforced the plea waiver, reasoning:

        In a contract (and equally in a plea agreement) one binds oneself to do something
        that someone else wants, in exchange for some benefit to oneself. By binding
        oneself one assumes the risk of future changes in circumstances in light of which
        one's bargain may prove to have been a bad one. That is the risk inherent in all
        contracts; they limit the parties' ability to take advantage of what may happen over
        the period in which the contract is in effect.

 Id. at 636. The Court is unaware of any binding or otherwise persuasive authority counseling

 against the enforcement of a plea waiver provision based solely on COVID-19. Moreover, to date,

 FMC Carswell appears to have done well at preventing the spread of the virus. While COVID-19

 has wrought unprecedented circumstances, under the facts presented here and the rationale of

 Bownes, the Court finds that the waiver provision must be enforced.




                                                 7
Case 2:17-cr-00007-JRS-CMM Document 72 Filed 06/29/20 Page 8 of 8 PageID #: 707




                                             III.
                                         CONCLUSION

        For the above reasons, Ms. Egebrecht's Motion for Compassionate Release, dkt. [68], is

 DENIED.

        IT IS SO ORDERED.


        Date:    6/29/2020




 Distribution:

 All Electronically Registered Counsel




                                              8
